—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit any further proceedings against the petitioner in the matter entitled People v Frank Thomashefsky in the Supreme Court, Kings County, under Indictment Nos. 1905/82 and 2568/82.
Motion by the respondents to dismiss the proceeding.
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements (see, Cosgrove v Hanson, 58 AD2d 911). Rosenblatt, J. P., O’Brien, Sullivan and McGinity, JJ., concur.